        Case 6:15-cv-00005-SEH Document 130 Filed 11/29/18 Page 1 of 7



Wiliam K. VanCanagan, Esq.
Trent N. Baker, Esq.
DATSOPOULOS, MacDONALD & LIND, P.C.
201 West Main Street, Suite 201
Missoula, Montana 59802
Phone: (406) 728-0810
Fax: (406) 543-0134
bvancanagan@dmllaw.com
tbaker@dmllaw.com
kfaust@dmllaw.com

Attorneys for Plaintiff




              IN THE UNITED STATES DISTRICT COURT
         FOR THE DISTRICT OF MONTANA, HELENA DIVISION

Core-Mark International, Inc.                Case No. CV-15-05-H-SEH

Plaintiff,

v.                                              DECLARATION OF TIMOTHY
                                                 BECHTOLD IN SUPPORT OF
The Montana Board of Livestock, in its           PLAINTIFF’S MOTION FOR
official capacity as head of the                     COSTS AND FEES
Montana Department of Livestock; et
al.,

Defendants.


       I, Timothy Bechtold, hereby state the following:

       1.     I am over 18 years of age and competent to provide this declaration.

       2.     I provide this Declaration in support of the Plaintiff’s motion for

attorney fees in the above-captioned case.
                                                                                     1
        Case 6:15-cv-00005-SEH Document 130 Filed 11/29/18 Page 2 of 7



      3.     I am a licensed attorney admitted to practice in the State of Montana;

the United States District Court for the District of Montana; the United States

District Court for the District of Colorado; and the District of Columbia, Second,

Third, Sixth, Ninth, and Tenth Circuit Courts of Appeals. Additionally, I have

appeared pro hac vice in district court litigation in Alaska, Oregon, California,

Utah, Kentucky, Pennsylvania, and the District of Columbia.

      4.     I received an A.B. from Harvard College in 1984. I received an M.S.

in Environmental Studies from the University of Montana in 1992. I received a

J.D. with high honors from the University of Montana in 2000 and was admitted to

the Montana bar on October 6, 2000.

      5.     After graduation from law school, I clerked for the Honorable Donald

W. Molloy, then Chief Judge of the District of Montana, for two years. During the

course of the clerkship, I also had opportunity to assist Judge Molloy when he sat

with the Ninth Circuit Court of Appeals.

      6.     After my clerkship with Judge Molloy, I entered into private practice

with the law firm of Rossbach Brennan, PC, which became Rossbach Hart

Bechtold, PC in November, 2003. In January, 2008, I left Rossbach Hart Bechtold,

PC and formed a solo practice, Bechtold Law Firm, PLLC, where I continue to

practice.

      7.     I was chairman of the Federal Practice Section of the Montana State

Bar Association from 2004-2012, and was President of the Montana Chapter of the
       Case 6:15-cv-00005-SEH Document 130 Filed 11/29/18 Page 3 of 7



Federal Bar Association from 2010-2012. I was also a member of the Local Rules

Committee for the District of Montana from 2001-2006. I have served on the

Board of Directors of the Montana Trial Lawyers Association since 2010, and I am

a past President of the Board of the Montana Trial Lawyers Association. I am

rated Martindale-Hubbard AV-Preeminent, I am a National Trial Lawyer Top 100

Trial Lawyer, and I am a Life Fellow of the American Bar Foundation.

      8.     My caseload includes suits involving different aspects of

constitutional litigation, including voting rights, excessive force, and freedom of

speech. I have guest lectured on constitutional claims at the Alexander Blewett III

School of Law at the University of Montana and have presented on that topic at a

number of continuing legal education seminars

      9.     Because I have litigated many cases that arise under federal civil

rights and constitutional law, I have become knowledgeable of the time and

expertise required to prosecute such cases successfully, as well as the prevailing

rates of counsel in Montana who possess the expertise in litigating such cases. I

have provided declarations on numerous occasions offering expert testimony on

attorney fee recovery matters, I have been awarded fees and negotiated fee

settlements for constitutional claims, and I have discussed prevailing market rates

with other attorneys on numerous occasions.

      10.    I am familiar with the issues and procedural history of this matter, as

well as the administrative and litigation leading up to the instant case. I have
        Case 6:15-cv-00005-SEH Document 130 Filed 11/29/18 Page 4 of 7



reviewed the district court briefing on summary judgment by both the Plaintiffs

and Defendants, the statements of undisputed facts, and the summary judgment

order in this case. I have also reviewed the briefing presented to the Ninth Circuit

and that court’s order.

      11.    I have reviewed the time records and declarations of Mr. Baker, Mr.

VanCanagan, Ms. Keck, Mr. Casillas, Ms. Lyons, and Mr. Lacny. The hour

figures cited in this declaration are based on the timesheets I reviewed, but some of

the totals may be adjusted or reduced based on further exercise of billing judgment

by the timekeepers prior to the filing of the motion for attorney fees and costs. In

my opinion, the number of hours expended on in this matter is reasonable and not

excessive, particularly given that the case involved a number of constitutional

claims, and involved issues that were presented to the Ninth Circuit before the

matter returned to district court for further proceedings and a final ruling. While

Mr. Baker, Mr. VanCanagan, and Ms. Keck performed most of the work on the

case on behalf of Core-Mark, they appear to have made judicious use of attorneys

in their firm, including Mr. Lacny, Ms. Lyons, and Mr. Casillas, as well as

paralegals, to take advantage of cost-efficiencies and expertise.

      12.    It is my experience that litigating cases involving constitutional law,

such as this case, is typically time-consuming and complex, even when the result

sought is straightforward. I believe that the attorneys’ time records and the course

of the proceedings justify the hours they expended and for which they seek to
        Case 6:15-cv-00005-SEH Document 130 Filed 11/29/18 Page 5 of 7



recover fees.

       13.      I am personally familiar with the education, expertise, experience, and

reputation of Mr. VanCanagan and Mr. Baker. I represented another party in an

administrative proceeding relating to this matter and worked with Mr. Baker and

Mr. VanCanagan during that proceeding. Moreover, I have worked with Mr. Baker

on a number of complex cases unrelated to this matter. For litigation stretching

over three years, the 574.2 hours that Mr. Baker put into the case and the 154 hours

Mr. VanCanagan put into the case are well within reasonable expectations.

       14.      I am also personally familiar with the education, expertise,

experience, and reputation of Mr. Lacny, and I have worked with Mr. Lacny on

several cases as well. Mr. Lacny’s role in this case was limited to 4 hours with a

focus assisting on qualified immunity briefing. Having Mr. Lacny contribute his

expertise to the briefing on this issue is an example of Plaintiff’s counsel taking

advantage of specialized knowledge in their firm to represent their client

efficiently.

       15.       While I have not worked with Mr. Casillas, Ms. Lyons, or Ms. Keck

on any cases, I am generally familiar with their education, expertise, experience,

and reputations. While Ms. Keck was on the case in 2015, her 108.85 hours appear

to be reasonable and within expectations. Mr. Casillas and Ms. Lyons each have

minimal hours and played supporting roles in the litigation.

       16.      In this case, counsel for the Plaintiff obtained excellent results,
        Case 6:15-cv-00005-SEH Document 130 Filed 11/29/18 Page 6 of 7



namely a favorable order from the Ninth Circuit as well as a favorable order from

the district court regarding the constitutional infirmity of the date-stamping on

liquid milk. The excellent results warrant recovery of a “fully compensatory fee”

for this litigation. Hensley v. Eckerhart, 461 U.S. 424, 435 (1983).

       17.    Having filed numerous successful fee petitions, I am familiar with the

rates for attorneys in Montana who practice constitutional law. While their firm

charged Core-Mark less per hour than counsel are requesting in their motion, in my

opinion and experience the rate of $300 per hour requested in this motion by Mr.

Baker, Mr. VanCanagan, Mr. Lacny, Ms. Keck, Mr. Casillas, and Ms. Lyons is

reasonable and on the low end of rates that are appropriate for the Montana market

for litigation of this type.

       Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the

foregoing is true and correct.

Dated this 29th day of November, 2018.


________________________________________
Timothy M. Bechtold
       Case 6:15-cv-00005-SEH Document 130 Filed 11/29/18 Page 7 of 7



                         CERTIFICATE OF SERVICE

      I hereby certify that on this date I electronically filed the foregoing

document with the clerk of the court for the United States District Court for the

District of Montana, using the CM/ECF system. Participants in the case who are

registered CM/ECF users will be served by the CM/ECF system.

      I hereby certify that on ______________ ____, 2018, a copy of this

document was served on the following persons by the following means:

 1, 2 CM/ECF
      Hand Delivery
      Mail
      Overnight Delivery Service
      Fax
      E-Mail

1.    Clerk, U.S. District Court

2.    Kyle P. Chenoweth
      Aislinn W. Shaul-Jensen
      Robert A. Stutz
      Assistant Attorneys General
      Agency Legal Services Bureau
      P.O. Box 201440
      Helena, MT 59620-1440
      Telephone: (406) 444-2026
      Facsimile: (406) 444-4303
      kchenoweth@mt.gov
      Aislinn.Shaul-Jensen@mt.gov
      rstutz@mt.gov

                                   /s/ Trent N. Baker
                                   Trent N. Baker
                                   DATSOPOULOS, MacDONALD & LIND, P.C.
                                   Attorneys for Plaintiff
